Citation Nr: 1027280	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  04-23 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
claimed as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Reed W. Larsen, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active military service from November 1971 
to November 1973.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Salt Lake 
City, Utah Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for non-Hodgkin's 
lymphoma, claimed as secondary to exposure to ionizing radiation.  

In August 2004 the Veteran testified at a hearing before a 
Veterans Law Judge who is no longer available to participate in 
the decision on his appeal.  A transcript of that hearing is of 
record.  VA law requires that persons who conduct a Board hearing 
on appeal participate in the final determination.  See 38 C.F.R. 
§ 20.707 (2009).  

In February 2006 the Board denied the claim for service 
connection for non-Hodgkin's lymphoma.  The Veteran appealed the 
Board's action to the United States Court of Appeals for Veterans 
Claims (Court).  In a July 2007 Order, the Court vacated the 
February 2006 Board decision and remanded the case to the Board 
pursuant to a July 2007 Joint Motion for Remand.  Thereafter, the 
Board remanded the appeal to the RO for additional development.  

In August 2009 the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge; a transcript of that 
hearing is of record.

In August 2009 the Veteran submitted additional evidence in 
support of his claim.  A waiver of RO jurisdiction for this 
evidence was received in a written statement dated in August 2009 
that is included in the record.  The Board accepts this evidence 
for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2009).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.

REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are 
applicable to this matter.

During the pendency of this appeal, the Court issued a decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), finding 
that the VCAA notice requirements applied to all elements of a 
claim.  As the case is being remanded for additional development, 
appropriate action should be taken to ensure that adequate VCAA 
notice as to all elements of the claim is provided.

The Veteran contends that he developed non-Hodgkin's lymphoma due 
to exposure to ionizing radiation while working as a dental 
technician for approximately nine months in 1973.  His DD Form 
214 (Separation from Service) listed his military occupational 
specialty as dental technician.

In the July 2007 Joint Motion for Remand, the parties agreed that 
VA failed to notify the Veteran that certain documents regarding 
his in-service radiation dosage amounts could not be found 
(Record of Occupational Exposure to Ionizing Radiation (DD Form 
1141)).  The Veteran also testified in August 2009 that he was 
unclear as to what steps the RO took to obtain those records.  
The RO/AMC should review the claims folder to determine whether 
any additional efforts may result in locating those documents, 
prepare a memorandum outlining steps taken that includes a formal 
finding on any unavailability of those records, and notify the 
Veteran and his attorney of any unsuccessful efforts in this 
regard. 

The Board also finds that an additional dose estimate and medical 
opinion should be obtained based on testimony that the Veteran 
provided in August 2009.  He described his duties as a dental 
technician for approximately nine months in 1973, estimating that 
he performed 240 dental x-rays per day without a protective lead 
apron or other protective barrier; he believed this level of 
exposure was uncharacteristic of a typical dental technician.  He 
explained that he and another technician processed two or three 
recruit companies of 80 to 90 men each day.  He reported that he 
did not wear radiation exposure badges initially, but eventually 
began wearing the badges.  While the Board finds that his 
estimate appears to be exaggerated because he would need to 
perform an x-ray every two minutes in an eight-hour work day to 
complete 240 x-rays per day, the Board finds that his description 
of performing an atypical number of dental x-rays per day 
(compared to a civilian dental technician) is generally credible.  
Therefore, the physician preparing a dose estimate and medical 
opinion is requested to consider the Veteran's lay testimony that 
he was exposed to ionizing radiation from up to 240 dental x-rays 
performed daily for nine months.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Provide the Veteran a corrective VCAA 
notice that includes an explanation as to 
the information or evidence needed to 
establish a disability rating and effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran must be given an adequate 
opportunity to respond.

2.  Take the appropriate steps to obtain 
the Veteran's DD Form 1141 (Record of 
Occupational Exposure to Ionizing 
Radiation) from official sources, and 
associate such records with the claims 
file.  If the RO becomes aware of the 
existence of any additional records, or if 
the Veteran identifies any additional 
records that have not been associated with 
the claims file, the RO is to take the 
appropriate steps to obtain such records.  
If, after making reasonable efforts, the RO 
is unable to obtain any identified records, 
the RO must specifically indicate in a 
memorandum to the file all the attempts 
that were made to locate the records, and 
indicate that any further attempts to 
locate or obtain such records would be 
futile.  The RO must then notify the 
Veteran and his representative of the 
following: (a) the specific records that it 
is unable to obtain; (b) briefly explain 
the efforts it has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The Veteran and his attorney must 
then be given an opportunity to respond.

3.  After the requested action above is 
completed to the extent possible, proceed 
with development of the claim as directed 
in 38 C.F.R. § 3.311, sending the case for 
a radiation dose estimate as outlined in 38 
C.F.R. 
§ 3.311(a)(2)(iii).  If a DD Form 1141 is 
obtained, data contained in that report 
should be used in preparing an estimate.  
Alternatively, the Veteran's statement that 
he was exposed to ionizing radiation from 
up to 240 dental x-rays performed daily for 
nine months without a protective lead apron 
or other protective barrier should be used 
in preparing an estimate.

4.  If the Veteran's dose estimate is 
indicative of exposure to radiation in 
service, the case should be referred to the 
Under Secretary for Benefits for an 
advisory opinion consistent with the 
requirements of 
38 C.F.R. § 3.311(c).

5.  After undertaking any other development 
deemed appropriate, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
attorney should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

